Caldwell, J.
It does not appear to this court that an application for a first continuance, on account of the absence of a particular witness, by whom the defendant expects to prove that he “ did not steal the horse,” but “ traded ” for *360him, without stating some of the attending circumstances, is sufficient. To have been material the affidavit should have shown from whom the defendant purchased, when, and where purchased. If the witness had been present, and testified that the defendant purchased the horse, without some further fact it would not have been “ material.” When arrayed against the circumstantial affirmative testimony of three witnesses, this court will not interfere with the discretion of a judge, unless it appears that injustice has been done. The evidence fully sustains the verdict. The judgment is affirmed.
Affirmed.